Per Curiam:

The plaintiff asks for a rehearing as to defendant Dockstader, suggesting that in the opinion (Rogers v. Dockstader, ante, p. 189, 133 Pac. 717) no affirmative error in the judgment against the latter was pointed out. Strictly speaking this is true, and considering the state of the record in this case, it will he left to the trial court to determine whether there is anything in the judgment against Dockstader inconsistent with the decision, and to act in.accordance with such determination.